DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/22 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, 6, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (USPN 2018/0130429 A1) in view of Kwong et al. (USPN 8,379,060 B2).

As to claim 1, Son teaches a display apparatus, comprising:
a display (see at least fig. 2: display 200);
a housing supporting the display (see at least figs. 1-2 and [0052] and it is well known in the art for a housing to be used to support a display and would be obvious to one skilled in the art for the display device of Son to include a housing);
a sensor unit disposed on the housing and configured to detect a quantity of entering light (see at least fig. 2: sensor 110 and [0053] “The sensor 110 may include various sensors, and may sense a lighting environment of the surrounding of the display device”; [0055] “If the sensor 110 includes four sensors, the arrangement form of the sensor 110 may be as illustrated FIG. 5”; [0141] “The processor 130 determines a position of a light source based on the illumination value sensed in the two sensors. In the case of FIG. 8B, it is considered that the illumination value of the left sensor may be detected stronger, and thus the processor 130 may determine that the light source is arranged at the left side of the display device 100.” — the detected quantity depends on the sensor arrangement); and
a processor (see at least fig. 2: processor 130) configured to:
based on an arrangements the sensor(s) and the detected quantity of entering light, identify a location of a light source (see at least figs. 2, 5, 8B & 11 and [0055] “If the sensor 110 
in response to the identified location of the light source, adjust a quality of an image displayed on the display (see at least figs. 2, 8B & 11 and [0142] “Accordingly, the processor 130 may control the display 200 so that the area corresponding to the right side of the image has lower brightness value than the left side. For example, if a lighting is at the left side, the wallpaper near the light source would be brighter than the wallpaper far from the light source. In order to reflect this real environment, the processor 130 may control the dimming value of a backlight partially.”).
Son does not directly teach wherein the sensor unit includes a first set of sensors arranged at different angles in a horizontal direction of a screen of the display and a second set of sensors arranged at different angles in a vertical direction of the screen of the display.
Kwong teaches wherein the sensor unit includes a first set of sensors arranged at different angles in a horizontal direction of a screen of the display and a second set of sensors arranged at different angles in a vertical direction of the screen of the display (see at least figs. 2A and 2B — note ambient light sensors 201, 211 and col. 6 lines 56-64 “mobile computer 200 may include multiple locations 201 suitable for including sensors for measuring ambient light, for example, AL sensors 133 of system 100. Locations 201 may be located, for example, along 
It would have been obvious to incorporate sensor locations at different locations/angles as taught by Kwong into the display apparatus of Son because multiple sensors at different locations and angles is well known and commonly used in the art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Support for modifying Son is found in at least paragraph [0037] “modifications, equivalents and replacements included in the disclosed concept and technical scope of this disclosure may be employed” and support for modifying Kwong is found in at least col. 9 lines 43-46 “While 

As to claim 14, Son teaches a method of controlling a display apparatus comprising 
a display (see at least fig. 2: display 200), 
a housing supporting the display (see at least figs. 1-2 and [0052] and it is well known in the art for a housing to be used to support a display and would be obvious to one skilled in the art for the display device of Son to include a housing), and 
a sensor unit disposed on the housing, wherein the sensor unit includes a first set of sensors and a second set of sensors arranged (see at least figs. 2, 5, 8B & 11 and [0053], [0055] “If the sensor 110 includes four sensors, the arrangement form of the sensor 110 may be as illustrated FIG. 5”), the method comprising: 
detecting, by each sensor of the first set of sensors, a quantity of entering light entering the respective sensor of the first set of sensors; detecting, by each sensor of the second set of sensors, a quantity of light entering the respective sensor of the second set of sensors (see at least figs. 2,5, 8B & 11 and [0055] “If the sensor 110 includes four sensors, the arrangement form of the sensor 110 may be as illustrated FIG. 5”; [0141] “The processor 130 determines a position of a light source based on the illumination value sensed in the two sensors. In the case of FIG. 8B, it is considered that the illumination value of the left sensor may be detected stronger, and thus the processor 130 may determine that the light source is arranged at the left side of the display device 100.”); 

adjusting a quality of an image displayed on a display of the display apparatus in response to the identified location of the light source, wherein adjusting the quality of the image includes applying a gradation effect to the image by correcting data of the image based on the identified location of the light source and the detected quantity of light entering each of the sensors of the first set of sensors and the second set of sensors (see at least figs. 2 & 8B and [0141]-[0142] “Accordingly, the processor 130 may control the display 200 so that the area corresponding to the right side of the image has lower brightness value than the left side. For example, if a lighting is at the left side, the wallpaper near the light source would be brighter than the wallpaper far from the light source. In order to reflect this real environment, the processor 130 may control the dimming value of a backlight partially.”; [0154] “A plurality of light sources (or backlights) in the display device are controlled to have different brightness based on the sensed lighting environment in S1130. For example, the lighting direction may be determined based on the sensed lighting environment, a shadow object for the preset object is displayed at the position corresponding to the determined lighting direction, and the brightness of the light source corresponding to the position of the shadow object among the plurality of 
Son does not directly teach wherein the sensor unit includes a first set of sensors arranged at different angles in a horizontal direction of a screen of the display and a second set of sensors arranged at different angles in a vertical direction of the screen of the display.
Kwong teaches wherein the sensor unit includes a first set of sensors arranged at different angles in a horizontal direction of a screen of the display and a second set of sensors arranged at different angles in a vertical direction of the screen of the display (see at least figs. 2A and 2B — note ambient light sensors 201, 211 and col. 6 lines 56-64 “mobile computer 200 may include multiple locations 201 suitable for including sensors for measuring ambient light, for example, AL sensors 133 of system 100. Locations 201 may be located, for example, along the side surface of the keyboard portion, above or below the display in the display portion, above or below the keyboard in the keyboard portion, included in the keyboard, included in the touchpad or in other suitable locations. Other suitable locations may be used.” And col. 7 lines 
It would have been obvious to incorporate sensor locations at different locations/angles as taught by Kwong into the display apparatus/method of Son because multiple sensors at different locations and angles is well known and commonly used in the art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Support for modifying Son is found in at least paragraph [0037] “modifications, equivalents and replacements included in the disclosed concept and technical scope of this disclosure may be employed” and support for modifying Kwong is found in at least col. 9 lines 43-46 “While certain features of the invention have been illustrated and described herein, many modifications, substitutions, changes, and equivalents may occur to those skilled in the art.”



As to claim 3, the combination of Son and Kwong teach the display apparatus of claim 1 (see above rejection), wherein the sensors of the first and second set of sensors comprise at least one of an illumination sensor or a color sensor (see at least fig. 2 and [0053] - note an illumination sensor or a color sensor and Kwong at least figs. 2A and 2B, col. 6 lines 56-64 and col. 7 lines 17-25).

As to claim 6, the combination of Son and Kwong teach the display apparatus of claim 1 (see above rejection), wherein the processor is configured to adjust a color of the image based on the location of the light source (see Son at least fig. 8B, 11 and [0053], [0145], [0154]-[0156]).

As to claim 16, the combination of Son and Kwong teach the display apparatus of claim 1 (see above rejection), wherein the processor is further configured to identify the location of the light source by comparing the detected quantity of light entering the first set of sensors and comparing the detected quantity of light entering the second set of sensors (see Son at least 

As to claim 17, the combination of Son and Kwong teach the method of controlling the display apparatus of claim 14 (see above rejection), wherein the identifying the location of the light source comprises identifying the location of the light source by comparing the detected quantity of light entering the first set of sensors and comparing the detected quantity of light entering the second set of sensors (see Son at least [0123]-[0124] “comparing the illumination values of the first sensor 111 and the second sensor 112, or comparing the illumination values of the third sensor 113 and the fourth sensor 114”, “comparing the illumination values of the first sensor 111 and the third sensor 113, or comparing the second sensor 112 and the fourth sensor 114”; [0141] “The processor 130 determines a position of a light source based on the illumination value sensed in the two sensors. In the case of FIG. 8B, it is considered that the illumination value of the left sensor may be detected stronger, and thus the processor 130 may determine that the light source is arranged at the left side of the display device 100.” [0149] 

As to claim 18, the combination of Son and Kwong teach the display apparatus of claim 1 (see above rejection), wherein the first set of sensors includes a first sensor arranged at a 45 degree angle to the screen of the display, a second sensor arranged at a 90 degree angle to the screen of the display, and a third sensor arranged at a 135 degree angle to the screen of the display. (see Son at least figs. 2, 5, 8 and [0053], [0055] and Kwong at least figs. 2A and 2B, col. 6 lines 56-64, and col. 7 lines 17-25 - note these different locations 201, 211 include any suitable arrangement including 45, 90, 135 degrees as claimed – further note this is an obvious choice of design).

As to claim 19, the combination of Son and Kwong teach the display apparatus of claim 1 (see above rejection), wherein the processor is configured so that adjustment of the quality of the image includes applying a gradation effect to the image by correcting data of the image based at least on the identified location of the light source and the detected quantity of light entering each of the sensors of the first set of sensors and the second set of sensors (see Son at least figs. 2, 5, 6, 8B & 11 and [0141]-[0142] “Accordingly, the processor 130 may control the display 200 so that the area corresponding to the right side of the image has lower brightness value than the left side. For example, if a lighting is at the left side, the wallpaper near the light source would be brighter than the wallpaper far from the light source. In order to reflect this real environment, the processor 130 may control the dimming value of a backlight partially.”; .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (USPN 2018/0130429 A1) in view of Kwong et al. (USPN 8,379,060 B2), further in view of Kim et al. (USPN 2015/0192989 A1).


Son and Kwong do not directly teach a geomagnetic field sensor; wherein the processor is configured to: identify an installation azimuth of the display apparatus using the geomagnetic field sensor.
Kim ‘989 teaches a geomagnetic field sensor; wherein the processor is configured to: identify an installation azimuth of the display apparatus using the geomagnetic field sensor; and based on the identified installation azimuth, identify the location of the light source (see at least claim 10: a geomagnetic sensor for acquiring at least one of position information and orientation information corresponding to an electronic device).
It would have been obvious to incorporate the well known geomagnetic field sensor of Kim ‘989 into the display device of Son and Kwong because geomagnetic sensors are well known for acquiring at least position/orientation information corresponding to an electronic device. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 8, the combination of Son, Kwong and Kim ‘989 teach the display apparatus of claim 7 (see above rejection), further comprising: a Wi-Fi communication module comprising circuitry configured to perform Wi-Fi communication, wherein the processor is configured to .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (USPN 2018/0130429 A1) in view of Kwong et al. (USPN 8,379,060 B2), further in view of Kim et al. (USPN 2018/0373395 A1).

As to claim 9, the combination of Son and Kwong teach the display apparatus of claim 1 (see above rejection).
Son and Kwong do not directly teach a second sensor configured to detect at least one of a wavelength or a frequency of the entering light, wherein the processor is configured to: based on at least one of the detected wavelength or the detected frequency of the entering light, identify a type of the light source; and based on the identified type of the light source, adjust the quality of the image.
Kim ‘395 teaches a second sensor configured to detect at least one of a wavelength or a frequency of the entering light, wherein the processor is configured to: based on at least one of the detected wavelength or the detected frequency of the entering light, identify a type of the light source; and based on the identified type of the light source, adjust the quality of the image (see at least [0072] “In addition, the processor 130 may determine a type of peripheral light sources of the display apparatus 100 based on a value measured by the sensor 110, and may adjust a color temperature of an image based on the determined light source type. For 
It would have been obvious to incorporate the well known wavelength/frequency light detection of Kim ‘395 into the display device of Son and Kwong because wavelength/frequency light detection is well known in order to accurately identify a brightness of an ambient environment. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 10, the combination of Son, Kwong and Kim ‘395 teach the display apparatus of claim 9 (see above rejection), wherein the processor is configured to adjust a color of the image based on the type of the light source (see Kim ‘395 at least [0072]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (USPN 2018/0130429 A1), in view of Kwong et al. (USPN 8,379,060 B2), in view of Kim et al. (USPN 2018/0373395 A1), and further in view of Sugiyama et al (USPN 2013/0063471 A1).

As to claim 11, the combination of Son and Kwong teach the display apparatus of claim 1 (see above rejection).

Kim ‘395 teaches wherein the processor is further configured to: based on at least one of the detected wavelength or the detected frequency of entering light, identify a type of a light source (see at least fig. 1 and [0072] “In addition, the processor 130 may determine a type of peripheral light sources of the display apparatus 100 based ona value measured by the sensor 110, and may adjust a color temperature of an image based on the determined light source type. For example, in a case in which the sensor 110 individually detects infrared light or light of a predetermined color band (e.g., green), the processor 130 may determine a type of peripheral light source of the display apparatus based on a ratio of the sensed infrared light to the sensed predetermined color band.”); and
in response to the identified type of the light source, adjust a quality of an image displayed on the display (see at least fig. 1 and [0072] “In addition, the processor 130 may determine a type of peripheral light sources of the display apparatus 100 based on a value measured by the sensor 110, and may adjust a color temperature of an image based on the determined light source type. For example, in a case in which the sensor 110 individually detects infrared light or light of a predetermined color band (e.g., green), the processor 130 
It would have been obvious to incorporate the well known wavelength/frequency light detection of Kim ‘395 into the display device of Son and Kwong because wavelength/frequency light detection is well known in order to accurately identify a brightness of an ambient environment. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Kim ‘395 does not directly teach wherein adjusting the quality of the image includes correcting image data of the image to obtain a complementary color contrast effect corresponding to a predominant color according to the type of the light source and controlling color filters of the elements of the display.
Sugiyama teaches wherein adjusting a quality of an image includes correcting image data of the image to obtain a complementary color contrast effect corresponding to a predominant color according to the type of the light source and controlling color filters of the elements of the display (see at least [0019] “An object of the invention is to provide a high luminance display apparatus capable of correcting color shift due to an effect of external light and the like.”; [0021] “a display section having a color filter and a display screen for displaying image information”; [0027] “a control section that causes the spectral characteristic detection section to detect the spectral characteristic of the luminous energy of the irradiation light and the spectral characteristic of the luminous energy of the external light, generates color 
It would have been obvious to incorporate the well known color correction as taught by Sugiyama into the display apparatus of Son, Kwong and Kim ‘395 in order to provide a display apparatus capable of performing color correction according to external light (see Sugiyama at least [0001]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 12, the combination of Son, Kwong, Kim ‘395 and Sugiyama teach the display apparatus of claim 11 (see above rejection), wherein the sensor comprises a plurality of sub sensors arranged at different angles with respect to a screen of the display, and wherein the processor is configured to adjust a color of the image based on the type of the light source (see Kim ‘395 at least [0052] “when the sensor 110 is configured as a plurality of sensors, the sensor 110 may include a plurality of sensors 111 and 113 which are disposed in different directions” and [0072] — note different directions indicate different angles).

.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPN 2018/0373395 A1) in view of Sugiyama et al (USPN 2013/0063471 A1).


detecting at least one of a wavelength or a frequency of entering light (see at least fig. 1: sensor 110 and [0072] “the sensor 110 individually detects infrared light or light of a predetermined color band (e.g., green)”);
based on at least one of the wavelength or the detected frequency of entering light, identifying a type of a light source (see at least fig. 1 and [0072] “In addition, the processor 130 may determine a type of peripheral light sources of the display apparatus 100 based on a value measured by the sensor 110, and may adjust a color temperature of an image based on the determined light source type. For example, in a case in which the sensor 110 individually detects infrared light or light of a predetermined color band (e.g., green), the processor 130 may determine a type of peripheral light source of the display apparatus based on a ratio of the sensed infrared light to the sensed predetermined color band.”); and
in response to the identified type of the light source, adjusting a quality of an image displayed on a display of the display apparatus (see at least figs. 1, 2, 11 and [0072] “In addition, the processor 130 may determine a type of peripheral light sources of the display apparatus 100 based on a value measured by the sensor 110, and may adjust a color temperature of an image based on the determined light source type. For example, in a case in which the sensor 110 individually detects infrared light or light of a predetermined color band (e.g., green), the processor 130 may determine a type of peripheral light source of the display apparatus based on a ratio of the sensed infrared light to the sensed predetermined color band.”).

Sugiyama teaches wherein adjusting the quality of the image includes correcting image data of the image to obtain a complementary color contrast effect corresponding to a predominant color according to the type of the light source and controlling color filters of the elements of the display (see at least [0019] “An object of the invention is to provide a high luminance display apparatus capable of correcting color shift due to an effect of external light and the like.”; [0021] “a display section having a color filter and a display screen for displaying image information”; [0027] “a control section that causes the spectral characteristic detection section to detect the spectral characteristic of the luminous energy of the irradiation light and the spectral characteristic of the luminous energy of the external light, generates color correction information based on the spectral characteristic of the irradiation light and the spectral characteristic of the external light detected by the spectral characteristic detection section, and supplies the generated color correction information to the color correction section to cause the color correction section to perform color correction of image information to be displayed based on the supplied color correction information.”).
It would have been obvious to incorporate the well known color correction as taught by Sugiyama into the method of of Kim ‘395 in order to provide a display apparatus capable of performing color correction according to external light (see Sugiyama at least [0001]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed .

Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive. 

Applicant argues – 
“The Office Action acknowledges that Son does not directly teach wherein the sensor unit includes a first sensor provided at a first arrangement angle and a second sensor provided at a second arrangement angle different from the first arrangement angle. The Office Action relies on ambient light sensors 201 and 211 of Kwong as allegedly corresponding to these features.
Kwong discloses sensors provided at different locations of a mobile computer 210 (see Figs. 2A and 2B). However, Kwong fails to disclose that “the sensor unit includes a first set of sensors arranged at different angles in a horizontal direction of a screen of the display and a second set of sensors arranged at different angles in a vertical direction of the screen of the display, and each sensor of the first set of sensors and the second set of sensors is configured to detect a quantity of light entering the respective sensor” as called for in claim 1. This is simply not disclosed or suggested in Son or Kwong.


Examiner disagrees – 
Son teaches each sensor is configured to detect a quantity of light entering the respective sensor (see at least figs. 2, 5, 8B & 11 and [0053] “The sensor 110 may include various sensors, and may sense a lighting environment of the surrounding of the display device”; [0055] “If the sensor 110 includes four sensors, the arrangement form of the sensor 110 may be as illustrated FIG. 5”; [0141] “The processor 130 determines a position of a light 
Kwong teaches wherein the sensor unit includes a first set of sensors arranged at different angles in a horizontal direction of a screen of the display and a second set of sensors arranged at different angles in a vertical direction of the screen of the display (see at least figs. 2A and 2B — note ambient light sensors 201, 211 and col. 6 lines 56-64 “mobile computer 200 may include multiple locations 201 suitable for including sensors for measuring ambient light, for example, AL sensors 133 of system 100. Locations 201 may be located, for example, along the side surface of the keyboard portion, above or below the display in the display portion, above or below the keyboard in the keyboard portion, included in the keyboard, included in the touchpad or in other suitable locations. Other suitable locations may be used.” And col. 7 lines 17-25 “mobile computer 210 may include multiple locations 211, suitable for including sensors for ambient light measuring, for example, AL sensors 133 of system 100. Locations 211 may be located for example, on the top or outer surface of the display portion, in the general middle area of the display portion, the general corners area of the display portion the general 
It would have been obvious to incorporate sensor locations at different locations/angles as taught by Kwong into the display apparatus of Son because multiple sensors at different locations and angles is well known and commonly used in the art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Support for modifying Son is found in at least paragraph [0037] “modifications, equivalents and replacements included in the disclosed concept and technical scope of this disclosure may be employed” and support for modifying Kwong is found in at least col. 9 lines 43-46 “While certain features of the invention have been illustrated and described herein, many modifications, substitutions, changes, and equivalents may occur to those skilled in the art.”
Therefore, the combination of Son and Kwong teach “the sensor unit includes a first set of sensors arranged at different angles in a horizontal direction of a screen of the display and a second set of sensors arranged at different angles in a vertical direction of the screen of the display, and each sensor of the first set of sensors and the second set of sensors is configured to detect a quantity of light entering the respective sensor” as called for in claim 1.
As to claim 19, Son teaches adjustment of the quality of the image includes applying a gradation effect to the image by correcting data of the image based at least on the identified .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Goodman (Pub. No. USPN 2017/0116962 A1) teaches wherein a sensor unit includes a first sensor provided at a first arrangement angle and a second sensor provided at a second arrangement angle different from the first arrangement angle (see at least fig. 1A, 1B and [0002] “The present subject matter relates to an ambient light probe usable by a display device or the like. The light probe measures light characteristics of ambient light in an environment in which the light probe is located. The configuration of the light probe enables the measured light characteristics to be used to provide a suitable indication of the ambient light characteristics in the environment. The measured light characteristics enable a processor to generate image effects in real-time or substantially real time. A presented image may be augmented according to the effect measured ambient light has on a view of the presented image.”; [0043] “The individual light sensors of the first group of light sensors 2, 6 and 7 are arranged in predetermined locations about the perimeter of the housing 9 and each of the light sensors of this first group outputs a light intensity value in response to ambient light received at the predetermined location of each respective light sensor. The first (e.g., sensor 1), second (e.g., sensor 2) and third (e.g., sensor 6) ambient light intensity sensors are attached to the housing 9 at predetermined locations about the central vertical axis and oriented to receive and measure 
Zheng et al. (USPN 2013/0076712 A1) teaches adjusting brightness, contrast and colors based on ambient light (see at least [0041] “A user can control the operation of device 10 by supplying commands through input-output circuitry 42 and may receive status information and other output from device 10 using the output resources of input-output circuitry 42. Using ambient light sensor readings from one or more ambient light sensors in sensors 32, storage and processing circuitry 30 can automatically take actions in real time such as adjusting the brightness of display 34, adjusting the brightness of status indicator light-emitting diodes in devices 40, adjusting the colors or contrast of display 34 or status indicator lights, etc.”; [0059]); and
Chen et al. (USPN 2012/0182275 A1) teaches adjusting brightness and colors based on ambient light (see at least [0032] “FIG. 4 is a perspective view of a background brightness compensating system for a display apparatus according to another embodiment of the present invention. The difference between the background brightness compensating system shown in FIG. 4 and the embodiment illustrated in FIG. 1 is that the background brightness compensating system in this embodiment further includes a diffusion plate 6 disposed on an illumination path of an lighting module 2a (including a reflective plate 22a and at least a light source 21a) for diffusing light beams emitted from the lighting module 2a, and in such manner that an encompassing light halo is formed more uniformly on a background wall and the compensation effect of background brightness is more preferred. In addition, the diffusion plate 6 also can be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/             Examiner, Art Unit 2623                                                                                                                                                                                           	1/27/22
			/AMARE MENGISTU/                                                     Supervisory Patent Examiner, Art Unit 2623